923



0              OFFICE   OF THE ATTORNEY        QENERAL   OF TEXAS
4                                    AUSTIN

    G-C.wUm
    II-anI-




          Eollar8bl@4aln   Rray
          copat Attomoy
          Eunt Lt,
          +oonvslt , !haar
          Dear Sir1




               OOr EDDOuOd Md     UOtitiOd    th0
                                                                ?24

Eomrablr L~qear Draw, Pago 2


            “Thlr learr wa8 8Igned only by the Oounty
    Jobgo and no ordrr appeare of rsoord la the Pia-
    uter of the CommIrrIoeerr Court authorlringthe
    Oountf Jtadm to sot aa agent ror the comlrdon-
    or8 Oourt In the ruoatlon of 8uah lsaro. The
    Comdrrionerr  Cour* did not han notlom or kncml-
    8dgr 0f th8 ui8ka~    or thie purport6d ha8~ M-
    tll l$te? it had notltiob the lesoor that lt ~003
    raoato the bull-,
          “An ordrr appmrr on the Comfde8ioner8 Court
    Minut88 April 15, 19U aa follm8r          .

            “‘ORDER TO PAT R. B. LOVE RXNT OB W.P.A.
            BU~Ir?O: ADZ-~].  15, A. D. 1941. Motion
            made Or 0. 9. &ll    Commle8loner, and
            eeaomled by 3. 0. ~attormon, Comddonar
            that the rental papsent of tlOO.00 par
            aronthta Rufur B. Lorr for rant oa bulld-
            in& used ror w P A bo ratlrhd as per
            previous manthe uul that warrant 188ua
            and be pal6 to the raid Rufu8 B. l&r8 ia
            the amount of #lOO.OO ror rental oa buIlb
            lng for the month of April and that each
            math’8 rantalr lhU1 be a separatr trana-
            aatloa and the Ocud88Ion~ra Court 8hall
            auOhorIs8 paymat when &a~.*
         wAt the tlm rooh odor wan pa8sed or eubae-
    quont thoreta the l*esor did not aotity the Cop.
    a lsa lo noOourt
                r r o ?th e
                          lIOtonoe            ai said loare
    rIsnu¶ by thm fornor      Ootmty Jad40.
            Va Ha.r4h 6,   1943 the le88or    appeared brioro
    the Oam&rlonerr Oourtead Umu68asb vlththar
    at that tloa the rdrtenoo of hir purpart& leaem,
    rlgnsd b Uw former Oounty Judge.     ‘ha Oenmls-
    rlonerr Eaurt at that tLu lrprorctlystated to
    lessor that the laaor wu not bln6lng en thhr
    County, for the feaaon that the Oounty Judge, aot-
    lng pertinall~,had ao authority to bind thr Oouaty
    ln suoh a netter, but they told him that  from a
    moral 8t8Jldpoiattiieynollld 11k. to helPhi.muntll
    ouah time a8 he ooultl808ure another tuiMt for
                                                                       925




thobuilbl      At that time tlm Oo~mlasionrn
Oourt paera
          3. an oraor a8 rollewra
           "'colnzssIm~             a0ms.m     3RsSIOR MAROE 8,
           1943. Motion radr by f. 0. ~ttoF8o8,
           0dDioIk8F    and m0naoa by All0n xarc
           Ma   tkumiaafanar that   the roatal of
           $lob.OO ~raoadto      Rptua B.Lwo for
           xwatal on b&ding  teraerlJ oeod by the
           h~Ft&mt    of PublLo W&fare 8bap 188Ur
           i8g o??iO# M& oOUAO&str waFehOP#e b
           #tOppOd Md that  80 SO?. ah@&8 188Ur to
           hh ?OF DU'3h~pUqMU~ #??WtiV@ ~FDh 1,
           1943 4th thr p?OViMBtkit   th8 COMty piur
           Mr. Lore #50.00per noath until auah tlm
           a8 he ma rslure or rodi buU&Iw la 110~
           of the $I00.00 per aonth formerly pdd


     Vurauant ta saah OFtleFof the Co~810as~8
00-t th8 COUty ChFk 188Wd l Warlsnt m able tO
108EOr 00 April 18t in e6OUflt O? f5O.OO. ghe county
Auditor baa refuse& to approro 8uah warrant for tho
roeaon ha &er not think t.h Ooauty aaa lo&ly
tho 10saor the lu8lor 950.00 8 math a* 18 protld3
ia the ardor or krah 6th quoted a&no.    I 8ouM
like an opiki~n r?oa pa a8 to *heth6F or rOt au-
her the a b o le
               ltatd hOt8 &at 0ount.yir %i~ho
to   h,eSOF      8@F 8Ud      UIDUt.

           "It SO We.1 #OttlO& tbt t& 0OWtr m.                    w
TbtUO        of hi8 Offi   i8 aOt U a&Oat U#OWUO6                 t0
oontraot        011bohlr ot tke oouat~,           1lTotu   atrl#-
pFuaoaeo 6%.           Ia th0 ~O#hOt  SO 0+:6-Oh8hit
M th e
     Go          Uty
                   JUddg
                       ltlt&
                         o ’ F ity
                                 t0lZO4UtO tk)
lb *80
     OII
       b0har               0stbr,      oautt   lp mu8 ia th 0
                                                            r ia -
ItOE Ot the 0OIBEiiDDiOSO~OOOUFt. &F&&i      18,
sh0a8,   159 9. w.69 md0 tm       l+fa0fi00to 0+
kbllah a ocatreot bindin& dll a oormt7 rpUt h
a0atab.d ilk the WFitko pHWdi458       Ot tbr~%lFt.
%&OF tb 8b OlO  lt8bOMt    Oi f8OtB x thhkit    1.
alOaF ttsatthe ~UF~OFtOd &88. lXUtltd bJth8
Cstmtr Jt&s,  without autkorlty  lf tha Comir-
rriomrs hart,  wao aot bind& on the Oouatrun-
1088 aam was ratiitiedby the ~d88iOaOM        ~OUFt.
                                                               926


IfonorabloBugrno Bra&y, Pago b


         *Thor* la no *rldaaoo to *upport  ratItioatloa
    o? the loaso a8 It #??iFIBatiT~iy appear8 that the
    ~OaUd66iOLbrF8GOUFb in MthOFiZilq the pa     at8 Of
    thr mantUy reatcl]. did not kncmthat the I”WE0  bad
    be-  OXWOUtad Md DO lOt8 Of th8 COrmnisalOnar8
     c)InUt 00Uld   MObId   %O a FatifiontiOa   Urha#   that
    oo~rt sated with knoulodgo of th8 olroumtanaoa.
    Tha order n&v30Ap?ll 15, 19W Quoted abortiah&m
    Ob3aFly that th8 COJ8d8dOUOF8 court was eat1
    under the lseUmptIon that tha rental agroemr2
    with beeor war a math to month agraeaen$,.
                                               \
           nAaeuni~ than that tho purportedwrittin
    1SUSS algaed by the COUty Judge was inMId, .$nb
    t&t such leas0 has never bsen ratified by the
    COkZdSSiDIlNXI ODUTt the qUa#tiOu l'eaainsED t.0
    whother or not the order of the CommIssIonerd
    Co\lrtpassed oa Earah 8, 1943 and quoted abovr 18
    a valid order and 8ubjaota the aounty to llabll-
    it7  t0 the sum 0s $50.00per nonth.
              th4 tima eoah order we8 patsad Mr. Lota
            *At
    was advised that the purportedwritten lease was
    ln'ralldand the ~O!J3dSSiOtlUrS  CO'Ut Kere til EatID-
    fled that suoh purported loasr uee intrlld and
    they told Er. Lore at euoh tim8 that they ware
    pasdng suoh order not boasuar 0s any ldgal lla-
    bIlIty on the part of the 0oUritybut be use thy
    wU#ideFed it a moral obll$ntion to sea@Ihat ho
    did not lose an thing, ES be baa aatod In good
    SaIth in aooppt      the purpoma written \oa88.
    It ha8 been held 5 a thie regard that tho bard-
    Of p?0hbg that M OrdO? wa#        SSa4 by t&.h~~!-
    alaaIaner8 Oourt rest8 upon pralatfrt alalal
    right8 thoreuader, @OrdOn ID. Dantoa Oosnt~,          Y6
    3@ 737. The COIUI~ OOul& MI be estopped to 8Ot
    Up th0 &43?88I#~ Of t&D WWt   Of SuthOrity     ia’6akbg
    the OoutFaat 88 th0 OthOF pa?%7 to the agPeex&ant
    18 not In tho altuatlon 0s oaa who ha0 aoted lane-
    oently or without knaledgo oi thr alFUgXLItaE&OaDS
    Cho who deal8 with the o&tr 18 ehia?gOdwtth
    notlao a? FC$UlatiOll#   oreatod by the Leglalakre.
    Tharefora in the instant    oalo tho laaaor was
    eharged with the knorledgo that     the    purport66
    written lea80 e%WUt@d by iihoOoUnty Judge, aOt-
    ing personally,war lnm.lld, 11 Corpue Juris page
     640.
          Was order o? the Ooadasioasm or UarQh 8
    1943 1x1 ay oplnlon ir barned upon no valid oon&r-
    ation in law. Thl8 rtatmmt ie based on the hot
    that Ibe raata rhow that all parties understood
    that at the tiam m&oh order ua8 passed that the
    County was not logally bound to pay the lt1pulat.d
    rent after Maroh 1, l943* the data the bulldiq:
    was teeated, and this ?ayasnt to the lessor would
    in raet mount to no nor* than a girt 0r )50.00
    l aonth, and the Oomlrrioners    Oourt oannot donate
    County property  or tundr. Llvio Oountg tn. John-
    IOIL, %I SW pa 56.
         *In the order or Maroh 8 the lessor bound
    himeli to do nothing, and In r0tur11thsreror,
    the County wae to pay him $50.00 a nonth. In
    Wstrat-Callahan VII.Y.K.ST., 209 3X 775, Subao-
    quent Appeal, 233 St7160, It was held that a
    promleo by a oarrier  to pay a blah    for uhioh it
    wan not liable, not in the war ot a 0001pro~Ue,
    war without considerationand thcreior not blnd-
    Ing upon the dsisadaot. The polltion of the par
    ties in the instant  oaae s&ma to me to bc oory
    muoh like that In the last olted ease In that the
    order or the CoorairslonsrrCourt or !Saroh8 is
    a pro&se   by the Coamisaionera Court to pay a
    01al.nfor whloh It was not liable   irnd not in the
    way of a QOBplvlalf#o.

         Under the racts aa stated It Is my opinion
    that the County Auditor should r&me   to approve
    any warrants Ierued under aPthorItp of the order
    or the ComtistalonerrOourt o? Earoh 8 quotul aborr.
           *I   ~111   appreolak oplnlon ma   you on the
    atwo   aubjeot      as soon ea poreible. . . ."

          Conreranoe Oplaioa Ho. O-3099 of tbie dqmrtuait  ad-
drrssed to ESonorableJ, M. Alloa, County Auditor of Bent Coun-
ty, Taxas, hold6 that  the oomirrIonera* oourt k-iii@
                                                    authorltr
to rent a bulldlng in ahlob to #tore rood and riot&i
alshad br the Pederal (rorcrnment tar dietributlon to  “fn%&lts.
This opinion also holda that the oa8alsoIonsrr~ aourt ha8
authorltg to rent offla~ epaoe for old egc psnalon investi-
gators, the E. P. A. +nd other Federal Govsrnmrnt pmjeots,
                                                                                         928


&aorabla           hyi..      Brady, Pqo         6


ii auoh pmjarta are lag
ii8r to tha pnwloymd
.ml.ae      huewith a .om
                   Natloaa 96          97 98 and 99, Countlea,11 Tuar
nwl~prudanae,             pa800      633-i-S-6-7-8-9 *lid 40, ra.6 in prrt
8s   r0iiwa~

                                          l-0rd~      0r oOa4Ot0 0s
                                          o r lgnumnt    made by a oounty
                            oaly ii mad. umlu the .PI
       thos4Cy or a rmolutlw   or order duly parsod at
       a rsrtlw  or tbs oonml8rlonerr~ oourt azid entered
       upon the           or aaoh rs*t*.
                         alnate*              fr in a *nit
       in~0i~ing UI  kmbpd 00nb808, th0 p&i~a           rail8
       tn aver that an order wa. p.a.sd by thr eo&-
       dOnUS'    OoUrt rsbodJrily the $ON Of th. OtwitrWb,
       tha pleadlag lm babjoot te 6 gwral       demuzez.
       No rights oan b. aopulwl     as against tlm ooant
       by lg r wia ~nta
                      with th. 1~dltiQu.l. eo.ipo.iag    t L
       aomalraionua~ oourt. The numbarrof the o
       am not agmta with n.ner.l authority to bl
       publioi they am pabllo oifloi.1. who h.ta be.?
        ranted oartaln powers whloh mat br auraloed
       L thr way preoorlbed by tha statute.
                   .
                   -The Wdm           or protlal that an ordoz waa
       pnara6          by the      oumai8aioaoro~ 00-t  rrrta upon 8
       p&I&Iii            olelmlng ri&ta             bhueundu.

                   8. . . .



       ma y
          lot thiwu$h an lg m tl wirrlra          by itI  wd tb                     --
       oantraat.         6hur mad. by l da !
       bl.ndia(l        u n the ooattty.  d tp%?&o     Y %$ho
       aoatraot rt i. aersrraaryto rtra                          that   tha .grW-
       sent la on. whloh tha want 8.. lothorim+d to a&a,
       o? that tha cow&Q’, with kau.&  . ai tha t@N
       of t&r egreament,               ratlfld         it a3 Or It w        m60b
                                                                            k

                                                                     92!3


Bonorabla Eugana Brady, Pago 7’




     or the alroumatactaa8,and that tha other party to
     the alleged oontraol,hrr inooaontly plaood hiaudi
     in a altuatlonwhloh will oaosr hln loss la oaae
     tha contraot’lsnot auatained, it may be soneluded
     that the oounty 18 bound tbmoby. Thr ratlrlOa-
     tlon or estoppl mat be bared upon aotlon on t&e
     part br the oomulaaionera*oourt.   But, whllo tha
     oounty doubt1888 la bound by a row]. ordu or tha
     aourt, auah order 10 not nmmmary   to mtIflo8tlea.
     Ratlrloetlonor a aontraot to psuohaar ohattalr la
     held to be ahovn by th8 i8Ot that a varrant war
     drawn, llthoqgh no bill bi orla ~88 -or -do, aad
     a0 order -tared La the mlatitoaor tha aomla8le
     us’   oourt    aabowinq   tha ml..

         =A oontmot whloh th8 wmm18Jonor8t oo\trOIr
     ahwa to have ha4 urthori ty to meke my k bbdL(
     by rlrtua     of aubaeqoait   lOt# ai   the   OourtI   ad   i
     oonraraely, the 06urt a8anot bind tha wmty wftb
     nspaot  to a oontruot whloh It was not urtherisd
     to Rake* . . .


     tracitwhioh la Ulo&xtl ln that     it has not
     In oonioxmityvlth the abn8tItutlonor atatutea,
     llablllty is bald to etiat,    also; by rmlon of aa
Eenorob1.sE-an. Era4y, Pa&. 8


     iqliad aontraot  to ly th. r.a8onabla v.Ur or
     th e b a nsfit    wh io h tIl
                           OoMty My Ra+r feoolvad.
     Tha oounty may mt be bald lkbla upon UL kpllad
     oont?aat or qua8tw aaruit unlr68 the aaodaaion-
     Ora'   OWArt -8        lut&orisod to lpake th       oontraat




            Artlola    3,    Sootloa   52,   of our Stats     Constitution,
prorldaa in   part am       rollor.:
          ma Zagialatura akll her. no power to eu-
     thorfaa an aounty. . , *to len4 it8 credit or to
     ermt pub1I0 mon.y or thing of value In aid or,
     or to any IndIrIdual,aasoolatlon or oorporatlon
    nhatroerer.       . . .*
          Na quota fT.iptha asa. of Llano County et al. v.
Johnsen et al., 29 S.E. 56, tdtmd by you in your lmttrr)
a8 fOiiOV8l
                       Tha eondaalonar8*         oourt   or   t&    owaty




          The 1SaSe signed by the aounty judgr IS olmarly
lmralld .nb not binding on the SoUnty.  tierXaS auoh o.n.u-
thorlzed lease mar mtlfled by tha @oaoi.sJ,oarr8~  oourt
under t&0 fSO~8 6tat.d In your letter. The ordrr 0r MaaMh
                  your l.tt.r, mfhOt8
8, 1943, ehowtaIJ.I                     that the buIldi%
on maid dato was no longrr used by the rojaotm tor vhloh
the oounty paid e rental. On lEaroh6, P943, th0 owarr of
thr bull&S~ ha6 no rrli4 rids wainst the oountr by roanon
of th6 oountr hdm*r unauthorfrrd 18asr-a lams ~w8r rati-




luma a&art         eo unt~,01ew~     mounts   k, I   don8tlon which
18 prohibited   by our State Cocutitotlon.

             It i8 thrmfor* our opiaion under the foot8 rtatod
that you be*0 00rTo0tl~ uml*red the quertlon. w* iL80 rink&
to em888   OUT4pprwfdfoa for rour lXOdl8nt bri8r In th18
mifM8?r




                                                     Wm. J. Fanning
                                                          A88f8tSUlt